DETAILED ACTION

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.


Election/Restrictions
Applicant's election with traverse of the required species in the reply filed on 2/28/17 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden on the Examiner if all species were examined together.  This is not found persuasive because this application was filed as a 371 and therefore search burden is not a factor to be considered in determining if different inventions and/or species should be addressed via an election requirement.
*However, upon further consideration, the species election requirement for Grouping 
A)-1)-iii) has been withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4 and 7-17, 19, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/17.
Claims 1, 3, 5, 23 and 24 are examined on the merits.  Claims 23 and 24 are newly presented.

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. 

Response to Amendment
The declaration under 37 CFR 1.130 filed 3/24/2021 is insufficient to overcome the rejection of claims 1, 3, 5, 23 and 24 based upon 35 USC 112a Scope of Enablement as set forth in the last Office action because:  see response below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Prior Rejection Maintained and updated in lieu of amendments to the claims) Claims 1, 3, 5, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting avian influenza virus A/Shanghai/1/2013 (H7N9) with a Lysine at position 292 of the NA protein by administering an effective amount of Alferon in vitro, does not reasonably provide enablement for reducing 

	Nature of the invention/Breadth of the claims.  The claims are drawn to a method for reducing antigenic drift or viral reassortment in a human by determining if the human has been exposed to or infected by an avian influenza virus, followed by administering to the exposed human alpha-interferon.  The human alpha-interferon is administered intravenously, subcutaneously, intramuscularly or intranasally.   The avian influenza virus is NA-292K H7N9, and the interferon is a combination of a2, a4, a7, a8, a10, a16 and a17, which are produced by human white blood cells and purified.  The a-interferon composition is administered at a dose of 1,000 IU/ml to 10,000 IU/ml or within 1,000 IU to 10,000,000 IU/ dose.  
	

	State of the art.  
	Strayer et al. (Antiviral Research, 2014, Vol. 110, pages 175-180) teach the administration of Alferon ® Low Dose Oral formulation (LDO) to macaques in order to determine if it is capable of providing prophylactic therapy against highly pathogenic influenza virus H5N1. [see abstract]  Alferon LDO is the oral formulation of Alferon N Injection ®, the interferon formulation employed by applicants in the specification.  Strayer et al. administered 3 different doses of Alferon LDO to the macaques (10 IU/kg, 25 IU/kg and 62.5 IU/kg) and a placebo as also employed.    The macaques received the therapy 8 days prior to exposure to H5N1 and 5 days after exposure pulmonary tissue viral titers for each test group were analyzed.  Strayer et al. reported that “There was no inhibition of viral replication as a function of Alferon 

	Working examples.  The specification also provides a working example in which involve administering Alferon (which comprises human interferons a2, a4, a7, a8, a10, a16 and a17) composition to a cell line exposed to 2 different H7N9 influenza viruses.  A working example in which human subjects receive Alferon in order to determine gene expression profiles following administration is also performed.  While Alferon inhibited the replication of influenza A/Shanghai/1/2013 (H7N9) in A549 cells during a 48 hour period, influenza A/Anhui/1/2013 (H7N9) was not inhibited over the course of 48 hours. [see figures 5 and 4, respectively]  No working example is provided in which a host, such as a human, is administered a-interferon upon determination of being exposed to or infected by avian influenza virus, such as NA-292K H7N9, thereby reducing antigenic drift or viral reassortment.  Furthermore, in view of Figure 4, the Alferon interferon composition would not be capable of reducing antigenic drift or viral reassortment of any avian influenza virus other than influenza A/Shanghai/1/2013 (H7N9) in vitro or in a host.  Figure 4 (See below) does show lower viral titer when Alferon is administered and compared to the control group that did not receive Alferon, however, the viral titers for all Alferon dosages administered steadily increased over the 48 hours tested.  Therefore, this viral titer increase is evidence that viral replication was not stopped, which would be required to achieve reducing antigenic drift or viral reassortment.  Figure 5 in the application provides an example of reducing viral titers and therefore reducing the risk of antigenic drift and viral reassortment.  


    PNG
    media_image1.png
    627
    842
    media_image1.png
    Greyscale

	
	Guidance in the specification.  The specification provides guidance towards a method for reducing antigenic drift or viral reassortment of influenza virus in a human by determining if the human has been exposed to or infected by an avian influenza virus, followed by administering to the exposed human a human alpha-interferon composition.  The avian influenza virus is NA-292K H7N9, and the alpha-interferon composition is a combination of a2, a4, a7, a8, a10, a16 and a17, which are produced by human white blood cells and purified.

Amount of experimentation necessary.  Additional research is required in order to determine how effective a method for reducing antigenic drift or viral reassortment in a human by determining if the human has been exposed to or infected by an avian influenza virus, followed by administering to the exposed human alpha-interferon.  The avian influenza virus is NA-292K H7N9, and the interferon is a combination of a2, a4, a7, a8, a10, a16 and a17, which are produced by human white blood cells and purified.  
	For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  

Response to arguments:
Applicant’s arguments have been considered, however, they are not persuasive:	
	First Point:
 	Strayer et al. (Antiviral Research, 2014, Vol. 110, pages 175-180) is not the state of the art since it was published after the priority date of the instant application (8/21/2013).  In addition, Strayer et al. administer the Alferon orally, while the instant method requires the alpha-interferon composition to be administered intravenously, subcutaneously, intramuscularly or intranasally. 
	In response, MPEP 2164.05(a) provides guidance as to whether post-filing references should be used when analyzing a claim(s) for enablement.  This section of the MPEP states:
[“In general, the examiner should not use post-filing date references to demonstrate that a patent is not enabled. Exceptions to this rule could occur if a later-dated reference provides evidence of what one skilled in the art would have known on or before the effective filing date of the patent application. In re Hogan, 559 F.2d 595, 605, 194 USPQ 527, 537 (CCPA 1977). If a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993) (The court found that an article published 5 years after the filing date of 

The validity of a patent is not questioned with this rejection.  In addition, since Carter et al. do provide teachings related to the operability of the presently claimed method, their teachings can be relied upon to demonstrate what was possible with regard to the claimed invention.  Lastly, while Carter et al. reported experimental results on the impact that Alferon has on influenza viruses, the claims do not require that Alferon be administered.  Rather, the composition to be administered comprises alpha-interferon species a2, a4, a7, a8, a10, a16 and a17.  Therefore, applicants arguments related to the ability of Alferon to reduce antigenic drift or viral ressortment are not commensurate in scope with the claimed invention.  

	Second Point:
 	Since the method is focused on reducing antigenic drift or viral reassortment, viral replication relative to a control group only needs to be reduced when Alferon is administered to the experimental group and no Alferon is administered to the control group.  Moreover, the data presented in figure 4 shows a 2-6% decrease in viral titer relative to the control group when Alferon was administered in vitro.  Therefore, Alferon significantly reduced antigenic drift or viral reassortment as claimed. 
 	In response, the claims do not require that Alferon be administered.  Rather, the composition to be administered comprises alpha-interferon species a2, a4, a7, a8, a10, a16 and a17.  Therefore, applicants arguments related to the ability of Alferon to reduce antigenic drift or 


	Third Point:
	With regard to the experimentation necessary for the claimed method, applicant’s argue that the experimentation necessary is not high because the claimed interferon (e.g., Alferon) is a known drug and approved for administration by the FDA and has been administered to humans.  Therefore, one of ordinary skill in the art would know how to administer Alferon to humans.  
	In response, since the FDA approval of Alferon N injection is related to the treatment of genital warts caused by HPV.  Therefore, the experimentation necessary for using Alferon in vivo is low when the intended use is for HPV cause warts.  In addition, the claims do not require that Alferon be administered.  Rather, the composition to be administered comprises alpha-interferon species a2, a4, a7, a8, a10, a16 and a17.  Therefore, applicants arguments related to the ability of Alferon to reduce antigenic drift or viral ressortment are not commensurate in scope with the claimed invention.  




Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN P BLUMEL/
Primary Examiner, Art Unit 1648